DETAILED ACTION
	Claims 1-12 have been considered for examination. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hawaka et al. (US Publication 2018/0375189).
	In re Claim 1, Hawaka discloses an electronic device with an anti-shock function, the electronic device comprising: a device body 16, an outer peripheral of the device body having a central region and a border region located on one side of the central region; a buffer assembly (shown generally as either region 20a or 20b in Figure 1), disposed in the border region of the outer peripheral wall, the buffer assembly comprising a buffer bracket 30 and a protection casing 42 or 43 disposed on an outer side of the buffer bracket; and an antenna structure 31, disposed on the buffer bracket.
	In re Claim 2, Hawaka discloses wherein the antenna structure 31 is disposed around the buffer bracket 30. 
	In re Claim 3, Hawaka discloses a holding structure 40 (or alternatively structures adjacent to 31 as shown in Figures 2 and 3) disposed in the central region of the outer peripheral wall.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hawaka et al. (US Publication 2018/0375189) in view of Russell (US Publication 2004/0025993).
In re Claim 4, Hawaka discloses the limitations as noted above, but does not explicitly disclose an elastic element.  However, Russell discloses an elastic element 130 disposed on a protection casing.  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time just before the effective filing date to have provided an elastic element, like that disclosed in Russell, with the apparatus as otherwise disclosed in Hawaka so as to further protect the electronic device from shocks and vibrations.  
In re Claim 5, Hawaka discloses wherein the protection casing comprises a base 43, a sidewall connected to the base (See Figure 2), and a top cover 42 connected to the sidewall, the base, the sidewall and the top cover form in an enclosed manner an accommodating space for accommodating 14the buffer bracket 30.  Furthermore, Hawaka as modified by Russell discloses wherein the elastic element (130 in Russell) is fixedly connected on the base and the sidewall.
In re Claim 6, Hawaka discloses wherein a gap E1 is reserved between an inner surface of the sidewall and the buffer bracket 30.  See Hawaka, Figure 2. 
Allowable Subject Matter
Claims 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The specific limitations of “wherein the sidewall comprises a first extension portion, a second extension portion, and a bending portion connected between the first extension portion and the second extension portion, and an extension direction of the first extension portion and an extension direction of the second extension portion form therebetween an included angle that is equal or more than 90 degrees and equal to or less than 120 degrees” in Claim 7 are not anticipated or made obvious by the prior art of record in the examiner’s opinion.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907. The examiner can normally be reached Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADRIAN S WILSON/Primary Examiner, Art Unit 2841